Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This action is in response to remarks filed September 22, 2022. Applicant’s arguments have been considered but are not persuasive. 

Applicant has amended Claim 1 to require that the fingers extend in the same direction as the bus bar, however, Nath expressly discloses such a configuration in Fig. 4b. As such, the amendment is taught by modified Nath. 

Applicant argues that modified Nath cannot teach the requirements of the claims because Nath’s wires would be “completely within the overlap region”. It is unclear why Applicant believes this to be true. Fig. 4B shows that the wires extend along the face of the cell in a direction orthogonal to the bus bar. Applicant points to Fig. 5A and 5B and alleges this shows that the wire is completely covered, however, Fig. 5A is a representation of an embodiment not relied upon in the rejection on record. Fig. 5A shows no wire and is a stacking of the embodiment of Fig. 4a. The element which is completely covered by the overlap is the bus bar, as noted by the use of the elements 80a, 80b, 80c, 80d. If the wires were “completely covered” as alleged by Applicant, there would be no active surface of the cells because the wires extend along the entire face of the cell. As Applciant’s arguments are not commensurate in scope with the rejection on record or in line with what is understood in the art, the arguments are not persuasive. When Nath’s Fig. 4B is aligned in a stacked configuration, it would be clear that the wires and fingers would be exposed, much like the fingers are exposed in the stacking of Fig. 4A (i.e. the representation of Fig. 5A). It would not be reasonable or expected that the stacking would result in a complete coverage of the wires as such a configuration would result in no cell operation. 

Applicant alleges in order to satisfy the claims Nath’s overlap configuration would need to be changed from “horizontal to vertical”. It is unclear what Applicant intended by this. Nath’s busbars are utilized for overlap as is known and routine in the art. There is no necessity or suggestion to modify the overlap to rotate the cells such that a non-electrode portion of the cells is where the overlap occurs. 

Regarding Claim 24 and 25, Applicant requests further clarification. As can be seen in Nath Fig. 4B, there are a plurality of fingers which extend from the wires wherein a first finger is closest to the bus bar (Fig. 4B left-most finger denoted by 88g). When combining with Rose or Nakano, the extending portion of the loading pad would extend along the wire, overlapping with the first finger but as clearly shown in Rose or Nakano, the entending portion does not extend along the entire wire, or even a significant portion thereof, and as such, would not extend past the first finger of Nath in combination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 4, 8, 9, 11, 12, 16, 17, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 4617421 by Nath et al (hereinafter Nath), US 20170243986 by Lin et al (hereinafter Lin) and US 20170125619 by Nakano et al (hereinafter Nakano) or US 20100144218 by Rose et al (hereinafter Rose). 

Regarding Claim 1, Nath discloses a solar module comprising a plurality of solar cells overlapping to form a shingled arrangement (Fig. 5b teaching the claimed “wherein the first solar cell overlaps an overlap region of the second solar cell to electrically connect to the second solar cell and to form a shingled arrangement”) each including a front and back side (Fig. 5B teaching the claimed “at least one first solar cell and at least one second solar cell, each including: a top side and bottom side”) and an electrode pattern including a bus bar extending in a first direction (86 Fig. 4B), fingers also extending in the first direction (88g Fig. 4B), and wires extending in a second direction perpendicular to the first (88b Fig. 4b) teaching the claimed “a metallization pattern including a bus bar and fingers wherein the bus bar extends along a first direction, a plurality of wires disposed on the top side each extending in a second direction perpendicular to the first direction, the fingers extend in the first direction”). 

Nath fails to disclose loading pads.  

However, Lin discloses using contact pads spaced apart along the length of a bus bar (420p Fig. 5B for example [0047] teaching the claimed “loading pads, wherein the bus bar electrically connects the loading pads to each other”) to assist in drawing power from the solar cells ([0048]). 

Therefore, a skilled artisan would appreciate contact pads may be employed in Nath’s solar cell module, as taught by Lin, in order to assist in drawing power from the cells. 

In combination, the contact pads being disposed at an interface with the wires would electrically connect the bus bar to the wires and fingers (Nath Fig. 4B, Lin Fig. 5B teaching the claimed “the plurality of wires extending from one of the loading pads to electrically  connect the bus bar to the fingers”). 

Modified Nath fails to disclose the shape of the contact pads. 

However, Nakano discloses applying a collecting electrode over a bus bar structure in a solar cell for shingled connection to an adjacent cell (Fig. 8A for example) wherein the collecting electrode may be “T” shaped so as to have a first portion extend along the length of the bus bar and a portion extending perpendicular to cover a portion of the fingers extending from the bus bar (Fig. 17 for example). The shape assists in preventing a short circuit ([0149]). 

As such, it would have been obvious to form modified Nath’s contact pads in a “T’ shape as suggested by Nakano’s collecting electrode, to prevent a short circuit. 

In combination, the “T” shaped contact pads would read on the claimed “wherein  each loading pad includes a main portion within the region and an extending portion that is at least partially disposed outside of the region, and the plurality of wires are connected to, respectively, the extending portions of the loading pads and the fingers, such that the wires start at connection points that coincide with a location in the second direction that overlaps with a first finger of the fingers that is closest to the bus bar and is outside of the overlap region in which the first solar cell overlaps the second solar cell, and the wires extend in the second direction to electrically connect to the rest of the fingers”. 

Modified Nath fails to expressly disclose the width of the portions of the contact pads, however, as the main portion would be disposed over the bus bar under the adjacent cell and the extending portion would extend over the face of the cell incident to light, it would have been obvious minimize the thickness of the extending portion so as to reduce shading while ensuring proper conductivity such that it would require no more than routine experimentation to arrive at an optimized thickness relationship, thereby rendering obvious the claimed “wherein the main portion is wider than the extending portion in the first direction”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.) 

Alternatively, Rose disclose an electrode feature which overlaps bus bars of adjacent cells to connect said cells together (200, 270 Fig. 12) wherein the electrodes include a thicker main portion along the length of the bus of each cell and smaller extension portions which extend into the body of the cells so as to read on the claimed “wherein  each loading pad includes a main portion within the region and an extending portion that is at least partially disposed outside of the region, and the plurality of wires are connected to, respectively, the extending portions of the loading pads and the fingers, such that the wires start at connection points that coincide with a location in the second direction that overlaps with a first finger of the fingers that is closest to the bus bar and is outside of the overlap region in which the first solar cell overlaps the second solar cell, and the wires extend in the second direction to electrically connect to the rest of the fingers, wherein the main portion is wider than the extending portion in the first direction”. The shape allows for multiple current paths (Abstract). 

As such, it would be obvious to employ the shape of Rose’s connection electrode between bus bars within modified Nath’s module, in order to allow for multiple current paths. 

Regarding Claim 3, modified Nath discloses the electrodes may be formed of copper (Nath Col 5 L 61 teaching the claimed ”wherein the plurality of wires are made of copper metal or alloys thereof”). 
Regarding Claim 4, modified Nath is silent as to the material of the bus bars however, Lin discloses bus bars may be formed of silver ([0058] teaching the claimed “wherein the bus bar is made of silver metal or alloys thereof”). The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Regarding Claim 8, modified Nath discloses the bus bar is not as wide as the contact pads along its length (Lin Fig. 5B teaching the claimed “wherein the bus bar includes a first portion that extends between the main portions of the loading pads and each main portion of the loading pad has a larger width than the first portion of the bus bar”).

Regarding Claim 9, modified Nath discloses the wires (88b Fig. 4B) have a width greater than the fingers and therefore would be less resistive reading on the claimed “the plurality of wires have an electrical resistance that is smaller than an electrical resistance of the fingers. 

Regarding Claim 11, modified Nath discloses the spacing between the fingers is less than the spacing between the wires (Nath Fig. 4B teaching the claimed “wherein spacing between the fingers is smaller than a spacing between adjacent wires of the plurality of wires”).

Regarding Claim 12, modified Nath discloses tack welds to connect the two cells together (100 Fig. 5C teaching the claimed “wherein an electrically conductive adhesive connects the first solar cell to the second solar cell in the overlap region”). 

Regarding Claim 16, modified Nath discloses the wires are perpendicular to the bus bar (Fig. 4B teaching the claimed “wherein, in each solar cell, the plurality of wires extend substantially perpendicular to the bus bar”). 

Regarding Claim 24, modified Nath discloses the extending portion of each contact pads touches only one finger electrode (Nakano Fig. 17 or Rose Fig. 11 teaching the claimed “wherein the extending portions of the loading pads electrically connect directly to only the first finger”). 

Regarding Claim 17, Nath discloses forming a solar module comprising a plurality of solar cells overlapping to form a shingled arrangement (Fig. 5b teaching the claimed “providing at least one first solar cell and at least one second solar cell, arranging the first solar cell to overlap an overlap region of the second solar cell to electrically connect to the second solar cell and to form a shingled arrangement”) each including a front and back side (Fig. 5B teaching the claimed “at least one first solar cell and at least one second solar cell, each including: a top side and bottom side”) and an electrode pattern including a bus bar extending in a first direction (86 Fig. 4B), fingers also extending in the first direction (88g Fig. 4B), and wires extending in a second direction perpendicular to the first (88b Fig. 4b) teaching the claimed “a metallization pattern including a bus bar and fingers wherein the bus bar extends along a first direction, a plurality of wires disposed on the top side each extending in a second direction perpendicular to the first direction, the fingers extend in the first direction”).

Nath fails to disclose loading pads.  

However, Lin discloses using contact pads spaced apart along the length of a bus bar (420p Fig. 5B for example [0047] teaching the claimed “loading pads, wherein the bus bar electrically connects the loading pads to each other”) to assist in drawing power from the solar cells ([0048]). 

Therefore, a skilled artisan would appreciate contact pads may be employed in Nath’s solar cell module, as taught by Lin, in order to assist in drawing power from the cells. 

In combination, the contact pads being disposed at an interface with the wires would electrically connect the bus bar to the wires and fingers (Nath Fig. 4B, Lin Fig. 5B teaching the claimed “the plurality of wires extending from one of the loading pads to electrically  connect the bus bar to the fingers”). 

Modified Nath fails to disclose the shape of the contact pads. 

However, Nakano discloses applying a collecting electrode over a bus bar structure in a solar cell for shingled connection to an adjacent cell (Fig. 8A for example) wherein the collecting electrode may be “T” shaped so as to have a first portion extend along the length of the bus bar and a portion extending perpendicular to cover a portion of the fingers extending from the bus bar (Fig. 17 for example). The shape assists in preventing a short circuit ([0149]). 

As such, it would have been obvious to form modified Nath’s contact pads in a “T’ shape as suggested by Nakano’s collecting electrode, to prevent a short circuit. 

In combination, the “T” shaped contact pads would read on the claimed “wherein  each loading pad includes a main portion within the region and an extending portion that is at least partially disposed outside of the region, and the plurality of wires are connected to, respectively, the extending portions of the loading pads and the fingers, such that the wires start at connection points that coincide with a location in the second direction that overlaps with a first finger of the fingers that is closest to the bus bar and is outside of the overlap region in which the first solar cell overlaps the second solar cell, and the wires extend in the second direction to electrically connect to the rest of the fingers”. 

Modified Nath fails to expressly disclose the width of the portions of the contact pads, however, as the main portion would be disposed over the bus bar under the adjacent cell and the extending portion would extend over the face of the cell incident to light, it would have been obvious minimize the thickness of the extending portion so as to reduce shading while ensuring proper conductivity such that it would require no more than routine experimentation to arrive at an optimized thickness relationship, thereby rendering obvious the claimed “wherein the main portion is wider than the extending portion in the first direction”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.) 

Alternatively, Rose disclose an electrode feature which overlaps bus bars of adjacent cells to connect said cells together (200, 270 Fig. 12) wherein the electrodes include a thicker main portion along the length of the bus of each cell and smaller extension portions which extend into the body of the cells so as to read on the claimed “wherein  each loading pad includes a main portion within the region and an extending portion that is at least partially disposed outside of the region, and the plurality of wires are connected to, respectively, the extending portions of the loading pads and the fingers, such that the wires start at connection points that coincide with a location in the second direction that overlaps with a first finger of the fingers that is closest to the bus bar and is outside of the overlap region in which the first solar cell overlaps the second solar cell, and the wires extend in the second direction to electrically connect to the rest of the fingers, wherein the main portion is wider than the extending portion in the first direction”. The shape allows for multiple current paths (Abstract). 

As such, it would be obvious to employ the shape of Rose’s connection electrode between bus bars within modified Nath’s module, in order to allow for multiple current paths. 

Regarding Claim 25, modified Nath discloses the extending portion of each contact pads touches only one finger electrode (Nakano Fig. 17 or Rose Fig. 11 teaching the claimed “wherein the extending portions of the loading pads electrically connect directly to only the first finger”). 

Claim(s) 2, 10, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nath in view of Lin and Nakano or Rose as applied to claim 1 or 17 above, and further in view of CN 209526092 by Li et al (hereinafter Li – machine translation previously provided).

Regarding Claim 2, modified Nath discloses the limitations of Claim 1 but fails to disclose differing materials used for the bus bar versus the wires. 

However, Li discloses various electrodes within a solar cell may be used of differing metals including copper and silver suggesting each element may be formed of a different metal ([0023] and [0070] teaching the claimed “wherein the bus bar of the first solar cell and the bus bar of the second solar cell are composed of a first metal and the plurality of wires are composed of a second metal different than the first metal”). 

Therefore, it would have been obvious to use copper and silver for different electrode features within modified Nath’s cell, as taught by Li, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Regarding Claim 10, modified Nath discloses the limitations of Claim 1 but fails to disclose differing materials used for the fingers versus the wires. 

However, Li discloses various electrodes within a solar cell may be used of differing metals including copper and silver suggesting each element may be formed of a different metal ([0023] and [0070] teaching the claimed “wherein the  fingers are composed of a first metal and the plurality of wires are composed of a second metal different than the first metal”). 

Therefore, it would have been obvious to use copper and silver for different electrode features within modified Nath’s cell, as taught by Li, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Regarding Claim 13, modified Nath discloses the limitations of Claim 1 but fails to disclose a cross-section for the wires. 

However, Li discloses electrode features may have circular cross sections in solar cell (Fig. 3) therefore, it would have been obvious to employ a circular cross sectional electrode in Nath’s solar cell, as such use is routine and conventional in the art. The claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

Regarding Claim 20, modified Nath discloses the limitations of Claim 17 but fails to disclose coating the wires. 

However, Li discloses coating wires so as to solder the wires to a solar cell ([0057]-[0060] teaching the claimed “further comprising: coating each of the plurality of wires with a coating material; and heating the coating material to attach the plurality of wires to the solar cell”). 

Therefore, it would have been obvious to coat and solder the wires to Nath’s solar cell module, as taught by Li, because the claimed subject matter simply applies a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2141 (III) Rationale D, KSR v. Teleflex (Supreme Court 2007). 

Claim(s) 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nath in view of Lin and Nakano or Rose as applied to claim 1 above, and further in view of US 20100200045 by Mitchell et al (hereinafter Mitchell). 

Regarding Claims 14 and 15, modified Nath discloses the limitations of Claim 1 but is silent as to the cross section of the wires. 

However, Mitchel discloses non-flat wires with triangular cross sections for use in solar cells such that the triangular cross section can reflect light ([0068]-[0069] Fig. 2G teaching the claimed “wherein each of the plurality of wires has a triangular cross sectional shape” and the claimed “wherein each wire of the plurality of wires is oriented to contact the plurality of fingers with a base of the triangular cross-sectional shape”). 

Therefore, it would have been obvious to employ a triangular shaped cross section wire within modified Nath’s module so as to reflect light which falls incident on the wires. 

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nath in view of Lin and Rose as applied to claim 17 above, and further in view of US 20120318351 by Pfennig et al (hereinafter Pfennig). 

Regarding Claim 18, modified Nath discloses the limitations of Claim 17 but fails to disclose the IR soldering. 

However, Pfennig discloses a method of connecting electrode wires to bus bars using IR soldering ([0031] teaching the claimed “further comprising attaching each wire of the plurality of wires to the respective solar cell using infrared radiation (IR) soldering”). 

Therefore, it would have been obvious to a skilled artisan to use IR soldering in Nath’s module, as taught by Pfennig, as The claimed subject matter simply applies a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2141 (III) Rationale D, KSR v. Teleflex (Supreme Court 2007). 
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nath in view of Lin and Rose as applied to claim 17 above, and further in view of US 20130333744 by Yokochi et al (hereinafter Yokochi). 

Regarding Claim 19, modified Nath discloses the limitations of Claim 17 but fails to disclose a printed conductive adhesive. 

However, Yokochi discloses connecting electrodes within a solar cell via a printed conductive adhesive ([0094], [0104] teaching the claimed “further comprising printing electrically conductive adhesive over the plurality of wires to attach each of the plurality of wires to the respective solar cell”). 

Therefore, it would have been obvious to a skilled artisan to use printed conductive adhesive in Nath’s module, as taught by Yokochi, as The claimed subject matter simply applies a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2141 (III) Rationale D, KSR v. Teleflex (Supreme Court 2007). 

Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nath in view of Lin and Rose as applied to claim 1 above, and further in view of US 20140124014 by Morad et al (hereinafter Morad). 

Regarding Claim 22, modified Nath discloses the limitations of Claim 1 but fails to disclose the main portion is oval. 

However, Morad discloses an interconnection element with tabs and an oval main body portion (Fig. 4 teaching the claimed “wherein the main portion of each loading pad is oval shaped”). 

It would have been obvious to use an oval main portion within Nath’s solar module, as taught by Morad, a change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). If it is Applicant’s position that the instant shape is critical, evidence must be provided to support such a position.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721